Citation Nr: 1143241	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the veteran's service connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO that denied the Veteran's claim of service connection for erectile dysfunction.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts having erectile dysfunction secondary to his service-connected diabetes mellitus.  The Veteran was denied service connection for this condition in January 2008 because an examiner, during the course of a July 2007 VA examination, indicated that it was his opinion that, while the Veteran did have erectile dysfunction, it was more likely related to his nonservice-connected coronary artery disease than his service connected diabetes mellitus.

Nevertheless, during the course of the April 2011 hearing, the Veteran testified that he had received treatment at two separate VA facilities for erectile dysfunction and that a nurse had at one time stated that his erectile dysfunction was related to his diabetes.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

While the Veteran submitted a few VA records at his hearing, the Board does not believe that all outstanding VA medical records concerning the Veteran's treatment for erectile dysfunction have been associated with the record.  

As such, the Board finds that a remand must be undertaken in order to ensure all relevant records have been associated with the Veteran's claims file.

Accordingly, this case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he provide the names and addresses of all health care providers who have treated him for his erectile dysfunction.  After obtaining any necessary releases, copies of all records from any identified treatment source should be associated with the Veteran's claims folder, to include all available records pertaining to erectile dysfunction from VA in Springfield and North Hampton.

The RO should also notify the Veteran and his representative that they should provide any relevant evidence or medical records in support of the claim.  

2.  After completing all indicated development, to include a further VA examination if warranted by the newly received evidence of record, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


